UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

GREENVILLE DIVISION
IN RE: )
) Case No. 19-00730-5-JNC
CAH ACQUISITION COMPANY #1, )
LLC, d/b/a WASHINGTON COUNTY ) Chapter 11
HOSPITAL, )
)
Debtor. )
)

 

TRUSTEE’S MOTION FOR APPROVAL OF STIPULATION AND CONSENT
ORDER: (1) AUTHORIZING USE OF CASH COLLATERAL, AND
(ID) GRANTING ADEQUATE PROTECTION
NOW COMES Thomas W. Waldrep, Jr., interim Chapter 11 trustee (the “Trustee”) for
CAH Acquisition Company #1, LLC d/b/a Washington County Hospital (the “Debtor”), by and
through undersigned counsel, and pursuant to Rule 4001(d) of the Federal Rules of Bankruptcy
Procedures, hereby moves the Court to approve and enter the attached Stipulation and Consent
Order: (I) Authorizing Use of Cash Collateral, and (I) Granting Adequate Protection (the
“Consent Order”) between the Debtor and First Capital Corporation (“First Capital”). The Consent
Order is being submitted simultaneously with this Motion, attached hereto as Exhibit 1.
If after proper notification to all parties listed on the Certificate of Service no objections
are filed, the Debtor and First Capital request the Court enter the Consent Order.
Respectfully submitted this the 22" day of March, 2019.
WALDREP LLP
/s/ Thomas W. Waldrep, Jr.
Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
Jennifer B. Lyday (NC Bar No. 39871)
Francisco T. Morales (NC Bar No. 43079)
101 S. Stratford Road, Suite 210

Winston-Salem, NC 27104
Telephone: 336-717-1440
Telefax: 336-717-1340
Email: notice@waldrepllp.com

- and —
HENDREN, REDWINE & MALONE, PLLC

Jason L, Hendren (NC State Bar No. 26869)
Rebecca F. Redwine (NC Bar No. 37012)
-4600 Marriott Drive, Suite 150

Raleigh, NC 27612

Telephone: 919-420-7867

Telefax: 919-420-0475

Email: jhendren@hendrenmalone.com
rredwine@hendrenmalone.com

Proposed attorneys for the Trustee
 

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

GREENVILLE DIVISION
IN RE: )
) Case No. 19-00730-5-JNC
CAH ACQUISITION COMPANY #1, )
LLC, d/b/a WASHINGTON COUNTY ) Chapter 11
HOSPITAL, )
)
Debtor. )
)

 

STIPULATION AND INTERIM CONSENT ORDER (1) AUTHORIZING USE OF
CASH COLLATERAL, AND (1) GRANTING ADEQUATE PROTECTION

Upon the Emergency Motion Seeking Authorization to Use Cash Collateral and Grant
Adequate Protection [Dkt No. _| (the “Cash Collateral Motion”) filed on March _, 2019, by
Thomas W. Waldrep, Jr., interim trustee in the above-captioned case (the “Trustee’’), for
authorization to use cash collateral pursuant to Sections 361 and 363 of the Bankruptcy Code and
Rule 4001(b) of the Federal Rules of Bankruptcy Procedure; the Court having reviewed the Cash
Collateral Motion and having heard the statements of counsel in support of the relief requested
therein at the hearing before the Court on March 27, 2019 (the “Hearing”); Thomas W, Waldrep,

Jr. appearing at the Hearing in his capacity as Trustee, Jason L. Hendren appearing as counsel for

WA 12705940.3
the Trustee, and Stephen W. Petersen and Eric L. Johnson appearing as counsel for First Capital
Corporation (“First Capital”); the Court having found and concluded that (i) it has jurisdiction
over this matter pursuant to 28 U.S.C. §§ 157 and 1334, (ii) this is a core proceeding pursuant to
28 U.S.C. § 157(b)(2)(M), (iii) venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and
1409, (iv) notice of the Cash Collateral Motion was sufficient under the circumstances, and (v)
the legal and factual bases set forth in the Cash Collateral Motion and at the Hearing establish
just cause for the relief granted herein; and this Court having determined that granting the relief
-requested in the Cash Collateral Motion is in the best interests of the Debtor, its estate, and its
creditors; and after due deliberation and sufficient cause appearing therefore, the Court hereby

FINDS as follows:

1. On February 19, 2019 (“Petition Date”), an involuntary Chapter 7 Petition was
filed against debtor CAH Acquisition Company #1, LLC d/b/a Washington County Hospital
(“Debtor”). On February 22, 2019, the Trustee was appointed as interim Chapter 7 Trustee. On
March 15, 2019, Debtor filed a Motion to Convert to Chapter 11, and the Court entered its Order
converting the case to Chapter 11. The Trustee was appointed interim Chapter 11 Trustee.

2. In light of the circumstances, adequate and sufficient notice of the Hearing and
the relief requested in the Cash Collateral Motion, as evidenced by the applicable certificates of
service filed with the Court and as stated on the record, have been’given in accordance with the
provisions of 11 U.S.C. § 363 and Bankruptcy Rules 2002, and 4001(b). Under the
circumstances, no further notice is required.

3! Prior to the Petition Date, First Capital asserts that Debtor was indebted to it
pursuant to the terms and conditions of various loan agreements and documents (collectively, the
“Loan Documents”). As of the Petition Date, First Capital asserts that (i) Debtor was liable to

First Capital in excess of $1,198,910.39 in the aggregate principal amount (exclusive of interest

2
WA 12705940.3
and fees accrued and unpaid thereon and other costs, expenses and indemnities), and (ii) pursuant
to the Loan Documents, Debtor is liable to the First Capital for accrued and unpaid interest in
addition to all applicable fees, costs, and expenses to the extent allowed under the Loan
Documents and applicable law, including, but not limited to attorneys’ fees and expenses
(collectively, subsections (i), and (ii) of this paragraph are the “Pre-Petition Loan Indebtedness”).

4, As security for repayment of the Pre-Petition Indebtedness, First Capital asserts
that Debtor granted First Capital security interests in, and liens upon, substantially all of their
assets, as more fully described in the Loan Documents, including, without limitation, Debtors’
inventory, chattel paper, accounts receivable, equipment, general intangibles, and the proceeds
thereof (collectively, including Cash Collateral (as defined below), the “Collateral”). Further,
First Capital asserts Debtor’s cash constitutes proceeds of the Collateral and, therefore, is cash
collateral of First Capital within the meaning of 11 U.S.C. § 363(a) (“Cash Collateral’).

5. The Trustee is in possession and/or control of approximately $2.2 million in cash
of the Debtor (the “Debtor’s Cash”). First Capital asserts that the Debtor’s Cash constitutes its
Cash Collateral. The Trustee is still in the process of verifying the nature, extent and validity of
First Capital’s liens and security interests.

6. An immediate need, however, exists for the Trustee to use the Debtor’s Cash in
order to continue Debtor’s operations, specifically the Trustee needs to make payroll on Friday,
March 21, 2019, for employees that have been working after the Petition Date to preserve the
Debtor’s value (total payment of $37,937.90, which includes the necessary payroll deductions).
Additionally, the Trustee needs to pay an amount up to $1,500 for a year’s worth of VPN access
so that the Trustee can access patient data that is stored remotely (“VPN Expense,” together with
the Payroll Expense, the “Emergency Expenses”). The Trustee asserts that the failure of the

Trustee to use Debtor’s Cash (which First Capital asserts is Cash Collateral) to pay the

3
WA 12705940.3
Emergency Expenses would immediately and irreparably harm the bankruptcy estate and its
creditors.

A. Subsequent to the Petition Date, but prior to the entry of this Order, the Trustee
required the immediate use of cash in the amount of $24,257.41 in order to pay certain
employees and purchase necessary services (the “Immediate Expenses”). The Trustee used the
Debtor’s Cash to pay the Immediate Expenses. First Capital was not aware of such expenditures
and did not consent to the same, but does so now subject to the conditions set forth in this Order.

8. To the extent it constitutes its Cash Collateral, First Capital has consented to the
limited and interim use of Debtor’s Cash to pay for the Emergency Expenses pursuant to the
conditions set forth in this Order and on the condition that First Capital receive the same
protections afforded to it under this Order with respect to the Trustee’s use of Debtor’s Cash for
the Immediate Expenses. The Trustee has agreed to such conditions.

9. Pursuant to 11 U.S.C. § 363(c), to the extent applicable, the Trustee seeks
authority to use $50,000 of Debtor’s Cash on an interim basis. Good cause has been shown for
the immediate entry of this Order. Among other things, the entry of the Order: (i) will enable the
Trustee to continue the operation of the hospital and avoid immediate and irreparable harm to the
bankruptcy estate; (ii) will allow the parties more time to determine the cash collateral issues in a
thoughtful manner; and (iii) is in the best interests of the bankruptcy state and its creditors.

NOW, THEREFORE, IT IS HEREBY:

ORDERED that Trustee is granted the use of Debtor’s Cash on a temporary basis up to
$50,000 in order to pay the Emergency Expenses, unless specifically prohibited by this Order.

IT IS FURTHER ORDERED that the Trustee shall not use any of Debtor’s Cash except
as expressly authorized and permitted herein or by subsequent order of the Court or by further

Stipulation with First Capital.

WA 127059403
IT IS FURTHER ORDERED, that the Trustee’s interim use of the Debtor’s Cash is
expressly conditioned upon the following:

a. Nothing in this Order shall prejudice rights or remedies of First Capital to assert
that the Debtor’s Cash constitutes the Cash Collateral of First Capital or seeking an official
determination from the Court that the Debtor’s Cash is its Cash Collateral or the right and ability
of the Trustee to assert a contrary position;

b. The Trustee shall within seven (7) days of this Order provide First Capital an
accounting of the Debtor’s Cash including the sources of such cash;

c, The Trustee shall segregate and shall not commingle the Debtor’s Cash with cash
from related debtors or entities;

d. The Trustee shall provide a monthly report to First Capital of the bankruptcy
estate’s accounts receivable, cash funds, and inventory. First Capital shall have the right to
examine all of Debtor’s books and records and the Collateral, including bank records relating to
prepetition and post-petition time periods, upon five (5) business days advance notice, during
normal business hours;

e. As adequate protection for the use of First Capital’s Collateral, First Capital shall
be granted the following Replacement and Additional Liens subject to the limitations as imposed
by this Order (the “Adequate Protection Liens”):

(i) Replacement Liens. First Capital is hereby granted replacement security
interests in, and liens on, all post-Petition Date acquired property of the Debtor and the
Debtor’s bankruptcy estate that is the same type of property that First Capital’s holds a
duly perfected pre-Petition Date lien including, without limitation, accounts, inventory,
equipment, and proceeds (the “Replacement Liens”). The amount of First Capital’s
Replacement Liens shall be up to the amount of its indebtedness. The priority of the

Replacement Liens shall be in the same priority as First Capital’s pre-Petition liens and
security interests on similar collateral.

(ii) Senior Additional Liens on Unencumbered Property. First Capital is
hereby granted senior additional first priority security interests in and liens upon (“Senior

5
WA 12705940.3
Additional Liens”) all pre-petition and post-petition property of Debtor and Debtor’s
bankruptcy estate of any nature whatsoever and wherever located, tangible or intangible,
whether now or hereafter acquired, whether existing on the Petition Date or thereafter
acquired and all proceeds thereof (the “Additional Collateral”), that, on or as of the
Petition Date, is not already subject to (1) an existing valid lien or security interest not
otherwise subject to avoidance (“Existing Liens”); or (2) a Replacement Lien. For the
avoidance of doubt, Additional Collateral shall not include Chapter 5 causes of action.

dii) Junior Additional Liens on Encumbered Property. First Capital is hereby
granted junior additional security interests in and liens upon on all Additional Collateral
that is subject to an Existing Lien or Replacement Lien (“Junior Additional Liens”,
together with the Senior Additional Liens, the “Additional Liens”); provided, however,
that to the extent that the obligations owed to First Capital are secured by liens that are
senior to the Existing Liens that such liens will retain their senior and superior status over
the Existing Liens.

 

(iv) Amount and Priority of Additional Liens. The Additional Liens shall be up
to the amount of any diminution of First Capital’s respective collateral position from the
Petition Date. The Adequate Protection Liens shall not be (i) subject and subordinate to
any liens arising after the Petition Date including, without limitation, any liens or security
interests granted in favor of any federal, state, municipal or other governmental unit,
commission, board, or court for any liability of the Debtor or (ii) subordinated to or made
pari passu with any other lien or security interest including those granted under 11 U.S.C.
§§ 363 or 364 without the consent of First Capital.

(v) Automatic Perfection. The Adequate Protection Liens shall be effective
and perfected upon the date of entry of this Order without necessity for the execution or
recordation of filings of deeds of trust, mortgages, security agreements, control
agreements, pledge agreements, financing statements or similar documents, or the
possession or control by First Capital of, or over, any property subject to the Adequate
Protection Liens. First Capital is hereby authorized, but not required, to file or record
financing statements, intellectual property filings, mortgages, depository account control
agreements, notices of lien or similar instruments in any jurisdiction in order to validate
and perfect the liens and security interests granted to them hereunder. Any error or
omission in such documents shall in no way affect the validity, perfection or priority of
the Adequate Protection Liens. Whether or not First Capital shall, in its sole discretion,
choose to file such financing statements, intellectual property filings, mortgages, notices
of lien or similar instruments, such liens and security interests shall be deemed valid,
perfected, allowed, enforceable, non-avoidable and not subject to challenge, dispute
or subordination as of the date of entry of this Interim Order. If First Capital determines
to file or execute any financing statements, agreements, notice of liens or similar
instruments, the Trustee will cooperate and assist in any such execution and/or filings as
reasonably requested by First Capital, and the automatic stay shall be modified to allow
such filings.

f. To the extent that the liens granted in subparagraph (e) above prove inadequate to

protect First Capital from a demonstrated diminution in value of collateral position from the

6
WA 12705940.3
Petition Date, First Capital is hereby granted an administrative expense claim under Section
503(b) of the Bankruptcy Code with priority in payment under Section 507(b), to the fullest
extent allowed under applicable law, over any and all administrative expenses of the kinds
specified or ordered under any provisions of the Bankruptcy Code, including Sections 105, 326,
328, 330, 331, 503, 507(a), 726, 1113 or 1114, and shall at all times be senior to the rights of the
Trustee, Debtor, and any successor trustee or any creditor, in the Chapter 11 Case or any
subsequent proceeding, including without limitation a Chapter 7 proceeding, under the
Bankruptcy Code (“Superpriority Claims”).

g. Nothing herein shall prohibit any party, including the Trustee, from challenging
the amount of First Capital’s claims or the nature, extent, and priority of First Capital’s pre-
petition security interests in, and liens on, the Debtor’s property. The Trustee and First Capital
anticipate that they may disagree upon the proper manner of calculating or ascertaining the
diminution of the value of First Capital’s collateral position. The Trustee and First Capital have
agreed to keep the manner of calculating or ascertaining the diminution in value of First
Capital’s collateral an open question and nothing in this Order waives, restricts, or prejudices the
ability of any otherwise appropriate party to raise issues regarding diminution of value should
such be asserted by First Capital for purposes of asserting an Additional Lien or a Superpriority
Claim.

h. The adequate protection granted in this Interim Order is without prejudice to First
Capital seeking further and other adequate protection to the extent it deems the same necessary
and appropriate. Further, this Order is without prejudice to (i) First Capital seeking the early
termination of Trustee’s use of Debtor’s Cash prior to the expiration/termination of this Order for
cause, including lack of adequate protection; or (ii) Trustee opposing such early termination.

1. The Trustee shall continue to maintain the types and amounts of insurance on all

7
WA. 12705940.3
its property and assets as required by the Loan Documents. Further, the Trustee shall continue
and maintain, in substantially similar fashion, all the types and amounts of insurance that are
currently in place as such insurance relates to liability for professional or medical negligence,
misconduct and/or malpractice.

IT IS FURTHER ORDERED that this Order shall expire and Debtors’ right to use Cash
Collateral shall terminate, unless extended by further order of this Court or by express written
consent of First Capital, on the earlier of (i) April 15, 2019; (ii) the failure of the Trustee or
Debtor to comply with any provision of this Order; (iii) the entry of an order authorizing, or there
shall occur, a conversion or dismissal of this under Section 1112; (iv) the closing of a sale of all
or a substantial portion of the assets of the Debtor; (v) entry of an order granting, or there shall
arise, a security interest, mortgage, lien, claim, charge, or encumbrance which is equal or senior
to the Adequate Protection Liens; (vi) entry of an order granting, or there shall arise, a claim that
is equal or senior to the Superpriority Claim; or (viii) any material provision of this Order for any
reason ceases to be enforceable, valid, or binding upon the Trustee, Debtor, or any party so
asserts in writing. Notwithstanding the occurrence of a Termination Event, the rights and
remedies of First Capital with respect to all transactions which have arisen prior to the
termination date including, without limitation, any liens, security interests, or claims granted by
this Interim Order, shall remain unimpaired and unaffected by any such expiration and shall
survive such expiration.

IT IS FURTHER ORDERED that to be effective any waiver by First Capital of the
provisions of this Order or consent required under this Order must be in writing, which includes
electronic mail.

IT IS FURTHER ORDERED that the provisions of this Order and the adequate

protection granted herein shall also extend to any Cash Collateral used by the Trustee or Debtor

8
WA 12705940.3
subsequent to the Petition Date, but prior to entry of this Order.

IT IS FURTHER ORDERED that the provisions of this Order shall be binding upon
and inure to the benefit of First Capital, the Trustee, the Debtor, and their respective successors
and assigns (including without limitation, any subsequent or successor Chapter 11 or Chapter 7
trustee, examiner, or other fiduciary hereafter appointed for the Debtor or with respect to any of
the Debtor’s property); provided, however, nothing herein shall prohibit any party from
challenging the nature, extent and priority of First Capital’s security interests in, and liens on, the
Collateral.

IT IS FURTHER ORDERED that this Interim Order shall become effective and
enforceable upon approval and entry as an order of the Bankruptcy Court. If any provision of
this Interum Order is hereafter modified, vacated, or stayed by subsequent order of this or any
other Court for any reason, such modification, vacation, or stay shall not affect the validity of
any obligation or liability incurred pursuant to this Interim Order and prior to the later of (a) the
effective date of such modification, vacation, or stay, or (b) the entry of the order pursuant to
which such modification, vacation, or stay was established, nor the validity, priority, or
enforceability of any lien or claim granted by Debtors to First Capital. The liens and claims
granted to First Capital under this Interim Order, and the priority thereof, shall be binding
(subject to the terms of this Interim Order) on the Trustee, the Debtor, the bankruptcy estate, any

subsequent trustee or examiner, and all creditors of the Debtor.

WA 12705940.3
WE CONSENT:
WALDREP LLP

/s/ Thomas W. Waldrep, Jr.

Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
Jennifer B. Lyday (NC Bar No. 39871)

Francisco T. Morales (NC Bar No. 43079)

101S. Stratford Road, Suite 210

Winston-Salem, NC 27104

Telephone: 336-717-1440

Telefax: 336-717-1340

Email: notice@waldrepllp.com

Attorneys for the Trustee

SPENCER FANE, LLP

/s/ Eric L. Johnson

Eric L. Johnson (MO State Bar No. 53131
1000 Walnut, Suite 1400

Kansas City, MO 64106

Telephone: 816-292-8267

Email: ejohnson@spencerfane.com
Attorney for First Capital Corporation

-END OF DOCUMENT-

10

WA 12705940.3
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA
GREENVILLE DIVISION

IN RE:
Case No. 19-00730-5-JNC
CAH ACQUISITION COMPANY #1,
LLC, d/b/a WASHINGTON COUNTY
HOSPITAL,

Chapter 11

Debtor.

New Nee Nee See’ ee” ee Ne” Se”

 

NOTICE OF MOTION

NOTICE IS HEREBY GIVEN of the TROSTEE’S MOTION FOR APPROVAL OF
STIPULATION AND CONSENT ORDER: (J) AUTHORIZING USE OF CASH
COLLATERAL, AND (I) GRANTING ADEQUATE PROTECTION (“Motion”) filed
simultaneously herewith in the above captioned case; and, .

FURTHER NOTICE IS HEREBY GIVEN that this Motion may be allowed provided no
responses and request for a hearing is made by a party in interest in writing to the Clerk of this
Court by 5:00p.m. on March 26, 2019; and,

FURTHER NOTICE IS HEREBY GIVEN, that a hearing will be conducted on the motion
and any response thereto on Wednesday, March 27, 2019 at 11:00 a.m. at the United States
Bankruptcy Court, 150 Reade Circle, Greenville, North Carolina. Any party requesting a
hearing shall appear at said hearing in support of such request or he may be assessed Court costs.
If no request for a hearing is timely filed, the Court may rule on the Motion and response thereto
ex parte without further notice. Any party filing an objection requesting a hearing, shall appear at
said hearing or they may be taxed with Court costs

DATED: March 22, 2019 WALDREP LLP

/s! Thomas W. Waldrep, Jr.

Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
Jennifer B. Lyday (NC Bar No. 39871)

Francisco T. Morales (NC Bar No. 43079)

101 S. Stratford Road, Suite 210

Winston-Salem, NC 27104

Telephone: 336-717-1440

Telefax: 336-717-1340

Email: notice@waldrepllp.com

Attorneys for the Trustee
- and -
HENDREN, REDWINE & MALONE, PLLC

Jason L. Hendren (NC State Bar No. 26869)

Rebecca F. Redwine (NC Bar No. 37012)

4600 Marriott Drive, Suite 150

Raleigh, NC 27612

Telephone: 919-420-7867

Telefax: 919-420-0475

Email: jhendren@hendrenmalone.com
rredwine@hendrenmalone.com

Proposed Attorneys for the Trustee
CERTIFICATE OF SERVICE

I, Thomas W. Waldrep, Jr., 101 S. Stratford Road, Suite 210, Winston Salem, North
Carolina 27104, certify:

That I am, at all times hereinafter mentioned, was, more than eighteen (18) years of age;

That on the 22nd day of March, 2019, I served copies of the foregoing pleading on the
parties listed below and attached Exhibit “A”, by depositing a copy of the same in the United States
mail bearing sufficient postage.

I certify under penalty of perjury that the foregoing is turn and correct.

Dated: March 22, 2019 WALDREP LLP
/s/ Thomas W. Waldrep, Jr.
Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
Jennifer B. Lyday (NC Bar No. 39871)
Francisco T. Morales (NC Bar No. 43079)
101 S. Stratford Road, Suite 210
Winston-Salem, NC 27104
Telephone: 336-717-1440

Telefax: 336-717-1340
Email: notice@waldrepllp.com

 

Attorneys for the Trustee
- and -
HENDREN, REDWINE & MALONE, PLLC

Jason L. Hendren (NC State Bar No. 26869)

Rebecca F. Redwine (NC Bar No. 37012)

4600 Marriott Drive, Suite 150

Raleigh, NC 27612

Telephone: 919-420-7867

Telefax: 919-420-0475

Email: jhendren@hendrenmalone.com
rredwine@hendrenmalone.com

Proposed Attorneys for the Trustee
To:
Marjorie K. Lynch
Office of the Bankruptcy Administrator

Rayford K. Adams
Counsel for the Debtor

Terri L. Gardner

Counsel for Medline Industries, Inc.
Counsel for Washington County, NC
Counsel for Robert Venable, M.D.

Katherine M. McCraw
Counsel for NC DHHS

Stephen W. Petersen
Jeffrey R. Whitley
Counsel for First Capital Corporation

(via CM/ECF)

(via CM/ECF)

(via CM/ECF)

(via CM/ECF)

(via CM/ECF)
Label Matrix for local noticing
0417-5
Case 19-00730-5-

    
  

EDNC

IGH NC 27601-1888

   

CAH Acquisition Company # 1, LLC

c/o Corporation Service Co. Reg. Agent
2626 Glenwood Avenue Suite 550
Raleigh, NC 27608-1370

    
  

Terri L. Gardner

Nelson Mullins Ri Scarborough, LLP

igh, NC 27602-0629

 

NC Department of Revenue

Office Services Div., Bankruptcy Unit
PO Box 1168

Raleigh, NC 27602-1168

Curtis S. Potter

Washington County, County Manager/Atty
PO Box 1007

Plymouth, NC 27962-1007

US Attorney

310 New Bern Avenue, Suite 800
Federal Building

Raleigh, NC 27601-1461

Waldrep LLP
101 S$. Stratford Road, Suite 210
WinstOn-Salem, NC 27104-4224

Rayford K. Adams IIT

   

 

nston-Salem, NC 27103-1958

Bankruptcy Administra’

 
  

 

 

eigh, NC 27601-1701

CAH Acquisition Company #1, LLC d/b/a W
958 U.S. Highway 64 East
Plymouth, NC 27962-9216

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346

PHILADELPHIA PA 19101-7346

Medline Industries, Inc.
Three Lakes Drive
Northfield, IL 60093-2753

Jorge Perez
PO Box 953296
Saint Louis, MO 63195-3296

Quest Diagnostics Clinical Laboratories Inc.

c/o Melody Graden MR 481
1001 Adams Ave
Norristown, PA 19403-2401

Robert Venable, M.D.
Post Office Box 1026
Plymouth, NC 27962-1026

Washington County, NC
Post Office Box 1007
Plymouth, NC 27962-1007

App Group International, LLC
Jason Gang, Esq

1245 Hewlett Plaza, #478
Hewlett, NY 11557-4021

Baxter Healthcare
1 Baxter Pkwy, DF3-2E
Deerfield, IL 60015-4633

Employment Security Commission
PO Box 26504
Raleigh, NC 27611-6504

Marjorie K, Lynch
Bsr Mt
Fayetteville Street, Suite 640

Raleigh, NC 27601-1888

Francisco T, Morales
Waldrep LLP
101_5-Stratford Road, Suite 210
finston-Salem, NC 27104-4224

 
 
  
 

Stephen W. Petersen

Smith Moore erood LLP
PO 525

Raleigh, NC 27611-7525

Shane Reed

Director/Credit A/R Escalation Finance
Three Lakes Drive

Northfield, IL 60093-2753

Thomas W. Waldrep dr,

Waldrep LLP
101 ratford Road, Suite 210
Aiinston-Salem, NC 27104-4224

Jeffrey R, Whitley

Smith Moore Le LLP
Post i€6 Box 27525
Raleigh, NC 27611-7525

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (gq) (4).
